Citation Nr: 0615157	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
venipuncture.

2.  Entitlement to service connection for postoperative 
residuals of an inguinal hernia.

3.  Entitlement to service connection for sarcoidosis.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1989 to August 
1989, from November 1990 to April 1991, and from August 1992 
to March 2001.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision.  The issue 
of entitlement to service connection for sarcoidosis is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran currently has residuals of venipuncture.

2.  An inguinal hernia was not present in service and is not 
shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for venipuncture have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

2.  An inguinal hernia was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied the first 3 requirements of the duty to notify in 
an August 2003 letter.  

The veteran has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
However, he has effectively been notified of the need to 
provide such evidence.  The August 2003 letter informed him 
that additional information or evidence was needed to support 
his claims and asked him to send the information or evidence 
to the RO.  In addition, a September 2004 statement of the 
case contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes the "any evidence in the claimant's 
possession" language.  Under these circumstances the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained VA 
treatment records, private medical records and some of the 
veteran's service medical records.  The RO was unable to 
obtain the veteran's service medical records from his most 
recent period of active duty.  In March 2005, the RO issued a 
Formal Finding on the unavailability of the service medical 
records, indicating that they had been requested 
(unsuccessfully) between August 2003 and August 2004.  The 
veteran was notified that VA was having difficulty obtaining 
his service medical records in a letter dated September 2003.  
In a case where service medical records are unavailable, the 
Board has a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the issues of service connection for 
venipuncture and hernia were decided on the evidence of 
record and, as detailed below, the benefit-of-the-doubt rule 
does not apply here.

Furthermore, VA is not required to obtain an additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to show not only current disability, but 
also a causal connection between that disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
objective medical evidence simply does not show a causal 
connection between the veteran's current disabilities and his 
periods of military service.  

VA satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, he is not 
prejudiced by the Board's adjudication of his claims.

II.  Claims for Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service, or for aggravation of a 
preexisting injury suffered or disease contracted in service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (4) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the positive evidence in favor of the claim is in 
relative balance with the weight of the negative evidence 
against the claim.  The appellant prevails in either of those 
two events.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



A.  Venipuncture

The veteran claimed service connection for venipuncture which 
was reportedly treated on June 4, 2003.  Office records from 
a private hospital reflect that he did undergo laboratory 
blood work on June 4, 2003; however, there is nothing to 
suggest any residual disability from that procedure done 
after military service.  Frankly, the basis for this claim is 
not apparent.  There can be no valid claim in the absence of 
proof of present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As such, the veteran's claim for 
service connection for venipuncture is without merit.

The Board has considered the veteran's statements submitted 
in support of his argument that he suffers from venipuncture 
related to active service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
service or symptomatology over a period of time when such is 
within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494-495 (1992).

As the preponderance of the evidence is against the veteran's 
claim for service connection for venipuncture, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. 
App. 49 (1990).

B.  Hernia

The veteran underwent surgery for a left inguinal hernia in 
June 2003.   At the time of initial diagnosis of the hernia 
in June 2003, the veteran stated to his private physician 
that he experienced pain and symptoms while at work.  In the 
veteran's VA treatment records, the examining physician 
reported in August 2004 that the veteran worked loading 
trucks and doing heavy lifting.  While the veteran has a 
current hernia condition, there is no evidence of a hernia in 
the extant service medical records and, in none of the 
medical evidence of record (VA treatment records or private 
medical records) is there any relation of the veteran's 
current hernia condition to his active service.

Unfortunately, most of the veteran's service medical records 
are missing, and in fact the RO made a formal finding in 
March 2005 that the veteran's complete military records were 
unavailable.  However, the veteran does not state that he 
ever complained of or sought treatment for a hernia in 
service.  In a September 2003 letter the RO advised the 
veteran that he could submit alternative evidence such as 
statements from persons with whom he served (including their 
observation of how and when his disability occurred), letters 
written or photographs taken during service, and pharmacy 
prescription records.  To date, he has submitted no such 
evidence.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of venipuncture is denied.

Service connection for postoperative residuals of an inguinal 
hernia is denied.


REMAND

The veteran claimed service connection for sarcoidosis in 
July 2003.  The veteran's private medical records indicate a 
diagnosis of sarcoidosis in July 2003.  The service medical 
records associated with the claims folder indicate that an 
"acid rash" was noted upon his entrance examination in May 
1988.  This condition was also noted to be asymptomatic and 
not disabling.  In addition, the extant service medical 
records indicate that the veteran was reissued lotion for dry 
skin in June 1988.  A VA examination and medical opinion 
regarding the etiology of the veteran's current sarcoidosis 
should be sought.

Although the RO has issued a formal finding on the 
unavailability of the veteran's service medical records from 
his most recent period of active duty and sent the veteran a 
letter asking him to provide further information in light of 
the missing records, the veteran has not been asked to 
complete and return NA Forms 13055 ("Request for Information 
Needed to Reconstruct Medical Data") and 13075 
("Questionnaire About Military Service").  This needs to be 
done to ensure the records are obtained if at all possible.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Develop this case according to 
applicable criteria pertaining to 
disposition of cases where service 
medical records are lost.  This includes 
asking the veteran to complete and return 
NA Forms 13055 ("Request for Information 
Needed to Reconstruct Medical Data") and 
13075 ("Questionnaire About Military 
Service") and thereafter re-requesting 
the service medical records.

2.  Schedule a VA examination to 
determine the nature and etiology of the 
veteran's sarcoidosis.  The examiner 
should review the claims file in 
conjunction with the examination and 
answer the following question:
	Is it at least as likely as not 
(probability of 50 percent or 
more) that the sarcoidosis 
diagnosed after service was 
initially manifested in service 
or was otherwise related to 
active service?

3.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

4.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


